UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard California Tax-Exempt Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 10 California Tax-Exempt Money Market Fund. 14 California Intermediate-Term Tax-Exempt Fund. 33 California Long-Term Tax-Exempt Fund. 81 About Your Fund’s Expenses. 111 Glossary. 113 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 2.24% 4.51 % 3.12% -5.03% -1.91% Admiral™ Shares 2.32 4.67 3.20 -5.03 -1.83 Barclays Municipal California Intermediate Bond Index -1.15 California Intermediate Municipal Debt Funds Average -2.51 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 3.29% 6.63 % 3.64% -7.60% -3.96% Admiral Shares 3.37 6.79 3.72 -7.60 -3.88 Barclays CA Municipal Bond Index -2.92 California Municipal Debt Funds Average -5.00 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The 12 months ended November 30, 2013, marked a difficult period for both taxable and tax-exempt bonds, mainly because of summer setbacks stemming from concerns about the next steps in the Federal Reserve’s bond-buying stimulus program. Muni investors were further rattled by Detroit’s July bankruptcy filing and Puerto Rico’s ongoing financial struggles. Against this backdrop, Vanguard California Intermediate-Term Tax-Exempt Fund returned –1.91% for Investor Shares and –1.83% for Admiral Shares for the fiscal year. Vanguard California Long-Term Tax-Exempt Fund returned –3.96% for Investor Shares and –3.88% for Admiral Shares. Interest income cushioned a large portion of the decline in both funds’ bond prices, as you can see in the table on page 1. The funds lagged the returns of their state-specific benchmark indexes. However, they bested the average returns of California peer funds, largely because the Vanguard portfolios had minimal holdings of Puerto Rican bonds and also had generally higher-quality holdings, as rated by independent agencies. (Because interest on Puerto Rico’s bonds is tax-free not only at the federal level but also at the state and local levels, they are included in many tax-exempt bond funds.) 2 As bond prices fell during the period, yields of course rose. The 30-day SEC yield for Investor Shares of the Intermediate-Term Fund climbed to 2.24% as of November 30, 2013, from 1.46% a year earlier. Yields rose more than a full percentage point for Investor Shares in the Long-Term Fund, to 3.29% from 2.10%. Consistent with the Fed’s stimulative policy of keeping short-term interest rates at 0% to 0.25%, Vanguard California Tax-Exempt Money Market Fund returned 0.01%, just ahead of its peer group’s 0.00% average return. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Before reviewing capital markets and fund performance, I want to mention an important transition at Vanguard. As we announced in early November, Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. At the conclusion of this letter, I’ll have more to say about Bob’s important contributions to Vanguard in his 32-year career, and I’ll introduce his successor, Gregory Davis. Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 After making small gains early on, bond prices fell across the market Bond prices seesawed notably during the 12 months, after an inauspicious start in December, when concerns about the federal government’s fiscal cliff weighed on bond markets. After a few months of recovery, bond prices fell again from May through August because of concerns about Fed tapering. Reassuring comments then sparked sizable rallies in September and October. (In mid-December, the Fed announced it would begin scaling back its bond purchases in January 2014.) For the full period, the broad U.S. taxable bond market returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. The broad municipal bond market returned –3.51%, losing more ground in the second half of the fiscal year than in the first six months. Returns of money market funds and savings accounts continued to be restrained by the Fed’s 0%–0.25% target for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Despite some jolts, U.S. stocks notched an impressive 12-month gain The U.S. stock market powered to a return of about 32% for the fiscal year, despite encountering a few bumps along the way. Uncertainty surrounding Fed policy contributed to market declines in June and August. But stocks bounced back Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.20% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.78 California Long-Term Tax-Exempt Fund 0.20 0.12 0.97 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.11%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 in September when the Fed announced it had no plans at that time to reduce its bond-buying program. Corporate profit growth, though not robust, was generally solid during the fiscal year. International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well for the period, gains were modest for emerging-market stocks. The bond market’s downturn, coupled with the upswing in stocks, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” Total Returns Ten Years Ended November 30, 2013 Average Annual Return California Tax-Exempt Money Market Fund 1.27 % California Tax-Exempt Money Market Funds Average 1.01 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Intermediate-Term Tax-Exempt Fund Investor Shares 3.82 % Barclays Municipal California Intermediate Bond Index 4.73 California Intermediate Municipal Debt Funds Average 3.23 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Long-Term Tax-Exempt Fund Investor Shares 3.98 % Barclays CA Municipal Bond Index 4.69 California Municipal Debt Funds Average 3.72 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Muni yields exceed Treasury yields: What does it mean? At times over the 12 months ended November 30, 10-year municipal bonds nationwide yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged 31 basis points, or about 12%, more than 10-year Treasuries. By the end of November, the gap had closed significantly, but 10-year muni yields were still averaging about 8 basis points, or 3%, more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 10-year municipal bond yields have topped their Treasury counterparts Note: One basis point equals .01 percentage point. Source: Vanguard. 6 Advisor’s strategy helped cushion the impact of rising interest rates Clearly, state and local governments face many financial challenges as they strive to emerge from the effects of the Great Recession. Across much of the United States, restrained budgets have generally been passed on time, and post-recession tax revenues have been steadily rising at the state level and, more recently, the local level too. The much-publicized situations in Detroit and Puerto Rico can, in our opinion, be viewed as outliers from the general improving trend. And, although some California cities are dealing with bankruptcies, your state’s overall fiscal condition has improved markedly. Given the extremely low level of interest rates in recent years, the funds’ advisor, Vanguard Fixed Income Group, has positioned the California Long-Term and Intermediate-Term Tax-Exempt Funds to be prepared for an eventual rise in bond yields and the accompanying decline in their prices. For example, the advisor generally shortened the funds’ durations relative to their benchmarks. Duration is a gauge of the sensitivity of bond prices to changes in interest rates; shorter durations (measured in months and years) can mitigate price declines when rates rise. Compared with their peers, both funds benefited from having little to no exposure to Puerto Rico during the year. (The Long-Term Fund had a small holding at the end of November, while the Intermediate-Term Fund had none.) For the California Tax-Exempt Money Market Fund, as with other short-term investments and savings accounts, returns remained nearly flat given the Fed’s policy, since 2008, of setting its short-term interest rate target near zero. The fund’s 7-day SEC yield as of November 30 was 0.01%, almost unchanged from 0.03% a year earlier. For more about the funds’ strategy and performance during the fiscal year, please see the Advisor’s Report that follows this letter. A decade-long perspective on the funds’ performance Over the ten years ended November 30, the Intermediate-Term Fund had an average annual return of 3.82% for Investor Shares; the Long-Term Fund’s average annual return was a bit higher at 3.98% for that share class. Both funds trailed their benchmark index (which incurs no expenses) by nearly one percentage point. For these actively managed funds, however, a more important measure of relative success is that they outperformed their peer-group averages. And the Money Market Fund’s 10-year average annual return of 1.27%, although modest, was also ahead of its peer-group average. The funds’ results highlight the skill of Vanguard’s experienced portfolio managers, traders, and credit analysts—and reflect the competitive advantage of Vanguard’s low costs. Our focus on low 7 costs means that our funds don’t have to pursue the higher yields offered by riskier assets to offset the drain of high costs. Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group, headed by Ian MacKinnon. Over the years, he held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed then on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia-Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and had been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 19, 2013 8 Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.92 $11.32 $0.373 $0.000 Admiral Shares 11.92 11.32 0.382 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $12.24 $11.31 $0.450 $0.000 Admiral Shares 12.24 11.31 0.459 0.000 9 Advisor’s Report For the fiscal year ended November 30, 2013, Vanguard California Tax-Exempt Money Market Fund returned 0.01%, compared with the 0.00% average return of peer-group funds. Vanguard California Intermediate-Term Tax-Exempt Fund returned –1.91% for Investor Shares and –1.83% for Admiral Shares; Vanguard California Long-Term Tax-Exempt Fund returned –3.96% for Investor Shares and –3.88 % for Admiral Shares. Both funds trailed their state-specific benchmarks but outperformed the average returns of their peers. The investment environment Some uncertainty is natural in the financial markets, but conditions during the 12 months were more unsettled than usual. This largely stemmed from fiscal battles in Washington—starting with the late-2012 “fiscal cliff” showdown over scheduled tax increases and spending cuts, and capped by October’s temporary government shutdown and struggle over the debt ceiling—along with concern over what the Federal Reserve might do next. The focus on Fed policy intensified in late May, when—with unemployment falling, the housing market improving, and the stock market soaring—the Fed openly Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2012 2013 2 years 0.30% 0.33% 5 years 0.64 1.16 10 years 1.47 2.65 30 years 2.47 4.10 Source: Vanguard. 10 contemplated reducing its aggressive program of buying $85 billion of bonds each month. The possibility of “tapering” surprised the bond markets, leading to a broad decline in prices over the summer as yields increased, especially for longer-term bonds. (In mid-December, the Fed ended several months of speculation by announcing that it would begin scaling back bond purchases in January 2014.) With no indication of changes to the Fed’s target for short-term interest rates, the national muni yield curve (the spread between shorter- and longer-term yields) steepened, as you can see in the table on page 10: Although the short end of the yield curve remained anchored near 0.3%, the yield on 30-year munis increased by more than 1.5 percentage points during the fiscal year. Aside from the uncertainty about Fed policy, municipal bond markets were rattled by news reports detailing the largest municipal bankruptcy filing to date—by Detroit—and fresh coverage of Puerto Rico’s well-known financial problems. The California funds had no Detroit holdings, of course. Puerto Rican bonds, because of their triple-tax-exempt status, are held in many state-specific as well as national municipal bond funds. However, the California funds had virtually no Puerto Rico holdings; at the end of November, the Long-Term Fund held one, very small stake in a Puerto Rican bond issue, but faced no Puerto Rico credit risk because of the bond’s structure. Still, there were bright spots at the national and state levels. Nationwide, the unemployment rate dropped from 7.8% in November 2012 to 7.0% in November 2013. California’s unemployment rate—which stayed stubbornly above 12% during the Great Recession—improved from 9.9% in November 2012 to 8.5% in November 2013. And state tax revenues have been growing, after declines during and after the recession that were steeper than in the two previous downturns. According to data from the Nelson A. Rockefeller Institute of Government, aggregate state tax revenues across the United States increased more than 6% in the 12 months through June 2013 compared with the previous 12-month period. (Most state fiscal years, including California’s, end in June.) In California, where voters approved temporary tax increases in November 2012, state tax revenues increased more than 15% over the 12 months through June. California has come a long way from the unflattering comparisons to Greece made just a few years ago. After many years of budget deficits, multibillion-dollar surpluses are projected for state fiscal years 2013 and 2014, according to the nonpartisan Legislative Analyst’s Office. In part, these surpluses reflect the stock market boom. California taxes capital gains at the same rate as other income and has highly progressive rates on personal income, which contribute to volatility in tax collections. 11 The state’s future fiscal health depends on how two key questions are answered: Will the projected surpluses materialize? And if so, how will the funds be used? Governor Jerry Brown has proposed to pay down the state’s “Wall of Debt”—several years of accumulated state budgetary borrowings that total at least an estimated $28 billion. If the Wall of Debt starts to come down, this would be a positive credit development. Alternatively, if surpluses are used to restore some cuts to various programs or for new programs, the implications for the state’s finances—especially when the temporary tax increases expire—are less clear. A brief word about muni bond supply: Nationwide, the total issuance of tax-exempt bonds in the first 11 months of calendar 2013 was down about 15% from the same period a year earlier. With interest rates rising, opportunities to lower borrowing costs by replacing existing bonds were less attractive, resulting in a significant drop in refundings. California, however, bucked the national trend, with about a 13% increase in the total volume of municipal financing over the first 11 months of 2013 compared with the same period in 2012. Among our purchases during the fiscal year were state general-obligation bonds and issues from the Bay Area Toll Authority and the University of California. Management of the funds As the fiscal year began, we structured the California Intermediate-Term and Long-Term Funds to benefit from rising interest rates. For example, we generally shortened the funds’ durations relative to their benchmarks, a step that should reduce their price sensitivity to changes in interest rates. (Because of the call provisions in some municipal bonds, true measures of responsiveness to interest rate moves are not always readily apparent.) We also favored bonds with features designed to provide some defense against rising rates. And we maintained above-average levels of liquidity by holding bonds that we can sell easily without affecting the fund’s core positioning. This in effect gives us “dry powder” available when we see opportunities to buy bonds that the market has undervalued, especially during volatile periods. With many investors across the country switching from longer-maturity to shorter-term bonds, which can be less volatile when interest rates rise, shorter maturities were among the top performers nationwide—as was the case in California. This accounts for some of the gap in returns between our funds and their benchmarks. Despite our duration-shortening strategy, the Long-Term Fund was underweighted in the better-performing shorter maturities and overweighted in longer-term bonds, which held back relative performance. And, unlike its benchmark, the Intermediate-Term Fund holds some bonds maturing in more than ten years. However, our focus on higher-quality bonds (as determined by independent credit-rating agencies) generally served investors well, as did our security selection. 12 For the Money Market Fund, the Fed’s policy of anchoring short-term rates near zero continued to present a challenge. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities—such as adding floating-rate notes. A look ahead We expect U.S. economic growth to approach 3% in 2014 and the U.S. unemployment rate to keep falling. With some unresolved federal fiscal uncertainties continuing into 2014, we wouldn’t be surprised if talk of tax reform, a subject that can include muni bonds, resurfaces. And the Fed’s gradual reduction of its bond-buying program set to begin in January should allow it to wind down its purchases by the end of 2014. As tapering starts, and if economic growth picks up, we expect that interest rates will move higher and lower-credit-quality bonds will outperform. To try to defend against this, we plan to gradually upgrade the credit quality of the portfolios, as lower-quality bonds are likely to become overvalued. We also plan to continue to maintain higher levels of liquidity so that we can take advantage of attractive opportunities if volatility increases in the municipal market. As usual, our experienced team will seek outperformance by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 20, 2013 13 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2013 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 41 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.11%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 14 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.01% 0.12% 1.27% $11,348 ••••• California Tax-Exempt Money Market Funds Average 0.00 0.04 1.01 11,056 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 15 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2004 1.05% 0.60% 2005 2.17 1.70 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 7-day SEC yield (11/30/2013): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.02% 0.18% 1.29% 16 California Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) California (99.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.060% 12/6/13 LOC 6,
